Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 8/12/2022 has been entered.  Claims 1-20  are amended.  Claims 1-20 are pending in the application.  

Claim Objections
Claim 18 is objected to because of the following informalities:  
Claim 18, in the last limitation that recites in part “the second following operation is for the selection of the single application for which single screen display is to be executed” this should be -- the second following operation is for a selection of the single application for which single screen display is to be executed -- as otherwise there is insufficient antecedent basis for the claim limitations.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5-13 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yook et al. (hereinafter Yook), US 2010/0248788 A1.

Yook was disclosed in an IDS dated 8/12/2021.

Regarding independent claim 1, Yook discloses an information processing apparatus ([0058] mobile terminal 100), comprising: a processor configured to: control a display screen to display divisional display information based on a trigger operation ([0035] The screen area management program can be loaded on the control unit 160 in response to activation of a particular user function. The screen area management program is a control program that, when divided screen area formation is requested during execution of a user function, divides the screen of the display unit 141 into a plurality of divided screen areas and outputs functional view areas related to active user functions to the individual divided screen areas, [0037] The control unit 160 controls supply of power to the components of the mobile terminal 100 for initialization, and controls the components to provide a user interface for supporting divided screen areas and to perform requested operations. In particular, the control unit 160 controls an operation to demarcate the display unit 141 into two areas according to properties of activated user functions, and outputs functional view areas related to the user functions to the two areas, [0059] Referring to FIG. 5A…The search view area can be output in response to a given touch event occurring when a functional view area is displayed on the display unit 141, and can be removed from the display unit 141 after expiration of a preset time. The mobile terminal 100 can also divide the screen of the display unit 141 into three areas, and output a functional view area A.App, a functional view area B.App, and the search view area on the three areas, respectively; thus – control unit 160 (comprising a processor configured to) controls the screen of display unit 141 of mobile (control a display screen) terminal 100 to display three areas, two functional view areas and a search view area (wherein displaying the three areas is construed as to display divisional display information) in response to a given touch event occurring (based on a trigger operation) when a functional view area is displayed on the display unit 141), wherein the divisional display information is associated with screen divisional display of windows of a plurality of applications on the display screen ([0059] Referring to FIG. 5A…The search view area can be output in response to a given touch event occurring when a functional view area is displayed on the display unit 141, and can be removed from the display unit 141 after expiration of a preset time. The mobile terminal 100 can also divide the screen of the display unit 141 into three areas, and output a functional view area A.App, a functional view area B.App, and the search view area on the three areas, respectively. In the search view area, icons associated with the functional view area being currently displayed on the display unit 141, and icons associated with other files can be present. The icons associated with the functional view area being currently displayed can be highlighted to indicate the files being selected and output; thus – FIG. 5A the displayed three areas, two functional view areas and a search view area (wherein the three areas displayed is construed as wherein the divisional display information), wherein in the search view area are icons associated with the functional view area A.App and a functional view area B.App being currently displayed on the display unit 141 (is associated with screen divisional display of windows of a plurality of applications on the display screen)); and
control the display screen to display the windows of the plurality of applications by division of the display screen into a first region and a second region ([0063] In response to the user actions, as illustrated in screen 513, the mobile terminal 100 can replace the functional view area A.App with a functional view area C.App related to the icon App.C, and replace the functional view area B.App with a functional view area F.App related to the icon App.F; thus – the control of the screen 513 to display (control the display screen to display) the functional view areas of applications App.A, App.C, App.B and App.F (the windows of the plurality of applications) by maintaining the divided display screen (by division of the display screen) into a region displaying functional view areas A.App and C.App (into a first region) and another region displaying functional view areas B.App and F.App (and a second region)), wherein 
the division of the display screen and a selection of the plurality of applications are based on a following operation on the displayed divisional display information ([0059] Referring to FIG. 5A…The search view area can be output in response to a given touch event occurring when a functional view area is displayed on the display unit 141, and can be removed from the display unit 141 after expiration of a preset time. The mobile terminal 100 can also divide the screen of the display unit 141 into three areas, and output a functional view area A.App, a functional view area B.App, and the search view area on the three areas, respectively. In the search view area, icons associated with the functional view area being currently displayed on the display unit 141, and icons associated with other files can be present. The icons associated with the functional view area being currently displayed can be highlighted to indicate the files being selected and output, [0062] Referring to FIG. 5B, the mobile terminal 100 can also output a functional view area when the user selects a file in the search view area.  To be more specific, as illustrated in screen 511, it is assumed that the mobile terminal 100 displays functional view areas A.App and B.App in response to selection of an icon App.A and icon App.B in the search view area.  The user can select an icon App.C and move the icon App.C to the location where the functional view area A.App is displayed through touch and drag.  The user can also select an icon App.F and move the icon App.F to the location where the functional view area B.App is displayed through touch and drag; thus – in response to a touch and drag operation (based on a following operation) of a particular app icon from the search view area, of the three area displayed on the screen (on the displayed divisional display information), displaying the plurality of app icons (and a selection of the plurality of applications) and the functional view of that app is placed into one of the two functional view areas within the maintained divided screen (the division of the display screen)), and
the following operation includes an operation that selects the plurality of applications for which the screen divisional display is to be executed ([0059] Referring to FIG. 5A…The search view area can be output in response to a given touch event occurring when a functional view area is displayed on the display unit 141, and can be removed from the display unit 141 after expiration of a preset time. The mobile terminal 100 can also divide the screen of the display unit 141 into three areas, and output a functional view area A.App, a functional view area B.App, and the search view area on the three areas, respectively. In the search view area, icons associated with the functional view area being currently displayed on the display unit 141, and icons associated with other files can be present. The icons associated with the functional view area being currently displayed can be highlighted to indicate the files being selected and output, [0062] Referring to FIG. 5B, the mobile terminal 100 can also output a functional view area when the user selects a file in the search view area.  To be more specific, as illustrated in screen 511, it is assumed that the mobile terminal 100 displays functional view areas A.App and B.App in response to selection of an icon App.A and icon App.B in the search view area.  The user can select an icon App.C and move the icon App.C to the location where the functional view area A.App is displayed through touch and drag.  The user can also select an icon App.F and move the icon App.F to the location where the functional view area B.App is displayed through touch and drag; thus – the user touch and drag operation (the following operation) selects an app (includes an operation that selects) from the plurality of apps displayed in the search view area (the plurality of applications) to be displayed in one of the two functional view areas in the divided screen display (for which the screen divisional display is to be executed)).

Regarding dependent claim 2, Yook discloses the information processing apparatus according to claim 1, wherein the divisional display information includes information indicating a list of applications ([0059] Referring to FIG. 5A…The search view area can be output in response to a given touch event occurring when a functional view area is displayed on the display unit 141, and can be removed from the display unit 141 after expiration of a preset time. The mobile terminal 100 can also divide the screen of the display unit 141 into three areas, and output a functional view area A.App, a functional view area B.App, and the search view area on the three areas, respectively. In the search view area, icons associated with the functional view area being currently displayed on the display unit 141, and icons associated with other files can be present. The icons associated with the functional view area being currently displayed can be highlighted to indicate the files being selected and output; thus – in FIG. 5A with the three area divided screen output (wherein the divisional display information) in response to a given touch event occurring includes the search view area listing application icons App.A, App.B, App.C and App.F (includes information indicating a list of applications)), and
the selection of the plurality of applications is based on the following operation on the information indicating the list of applications ([0062] Referring to FIG. 5B, the mobile terminal 100 can also output a functional view area when the user selects a file in the search view area.  To be more specific, as illustrated in screen 511, it is assumed that the mobile terminal 100 displays functional view areas A.App and B.App in response to selection of an icon App.A and icon App.B in the search view area.  The user can select an icon App.C and move the icon App.C to the location where the functional view area A.App is displayed through touch and drag.  The user can also select an icon App.F and move the icon App.F to the location where the functional view area B.App is displayed through touch and drag; thus – selection of App.C and App.F icons from the search view area (the selection of the plurality of applications) is based on a touch and drag (is based on the following operation) of an icon displayed amongst the plurality of app icons listed in the search view area (on the information indicating the list of applications)).

Regarding dependent claim 5, Yook discloses the information processing apparatus according to claim 2, wherein the divisional display information includes region information indicating regions where the windows of the plurality of applications selected are displayed ([0035] The screen area management program can be loaded on the control unit 160 in response to activation of a particular user function, [0059] Referring to FIG. 5A…The search view area can be output in response to a given touch event occurring when a functional view area is displayed on the display unit 141, and can be removed from the display unit 141 after expiration of a preset time. The mobile terminal 100 can also divide the screen of the display unit 141 into three areas, and output a functional view area A.App, a functional view area B.App, and the search view area on the three areas, respectively. In the search view area, icons associated with the functional view area being currently displayed on the display unit 141, and icons associated with other files can be present. The icons associated with the functional view area being currently displayed can be highlighted to indicate the files being selected and output; thus – the displayed divided screen three areas (wherein the divisional display information) includes the search view area displaying highlighted icons (includes region information) associated with selected applications displayed in the functional view areas (indicating regions where the windows of the applications selected are displayed)), and the processor is further configured to update the region information based on the following operation ([0035] The screen area management program can be loaded on the control unit 160 in response to activation of a particular user function, [0059] Referring to FIG. 5A…The search view area can be output in response to a given touch event occurring when a functional view area is displayed on the display unit 141, and can be removed from the display unit 141 after expiration of a preset time. The mobile terminal 100 can also divide the screen of the display unit 141 into three areas, and output a functional view area A.App, a functional view area B.App, and the search view area on the three areas, respectively. In the search view area, icons associated with the functional view area being currently displayed on the display unit 141, and icons associated with other files can be present. The icons associated with the functional view area being currently displayed can be highlighted to indicate the files being selected and output, [0062] Referring to FIG. 5B, the mobile terminal 100 can also output a functional view area when the user selects a file in the search view area.  To be more specific, as illustrated in screen 511, it is assumed that the mobile terminal 100 displays functional view areas A.App and B.App in response to selection of an icon App.A and icon App.B in the search view area.  The user can select an icon App.C and move the icon App.C to the location where the functional view area A.App is displayed through touch and drag.  The user can also select an icon App.F and move the icon App.F to the location where the functional view area B.App is displayed through touch and drag,  [0063] In response to the user actions, as illustrated in screen 513, the mobile terminal 100 can replace the functional view area A.App with a functional view area C.App related to the icon App.C, and replace the functional view area B.App with a functional view area F.App related to the icon App.F; thus – control unit (and the processor) with screen area management highlights icon App.C and icon App.F in the search view region, as shown in screen 513 of FIG. 5B, highlighting App.C and App.F as the applications associated with the displayed functional view area which is updated from previous display highlights of icon App.A and icon App.B within the search view area (is further configured to update the region information) in response to the completion of the subsequent touch and drag operations (based on the following operation) of icon App.C and App.F).

Regarding dependent claim 6, Yook discloses the information processing apparatus according to claim 5, wherein the processor is further configured to execute at least one of display of information that points to portions corresponding to the regions indicated by the region information as the regions where the windows of the selected plurality of applications are displayed or display of the portions in a determined color ([0035] The screen area management program can be loaded on the control unit 160 in response to activation of a particular user function, [0059] Referring to FIG. 5A…The search view area can be output in response to a given touch event occurring when a functional view area is displayed on the display unit 141, and can be removed from the display unit 141 after expiration of a preset time. The mobile terminal 100 can also divide the screen of the display unit 141 into three areas, and output a functional view area A.App, a functional view area B.App, and the search view area on the three areas, respectively. In the search view area, icons associated with the functional view area being currently displayed on the display unit 141, and icons associated with other files can be present. The icons associated with the functional view area being currently displayed can be highlighted to indicate the files being selected and output, [0062] Referring to FIG. 5B, the mobile terminal 100 can also output a functional view area when the user selects a file in the search view area.  To be more specific, as illustrated in screen 511, it is assumed that the mobile terminal 100 displays functional view areas A.App and B.App in response to selection of an icon App.A and icon App.B in the search view area.  The user can select an icon App.C and move the icon App.C to the location where the functional view area A.App is displayed through touch and drag.  The user can also select an icon App.F and move the icon App.F to the location where the functional view area B.App is displayed through touch and drag,  [0063] In response to the user actions, as illustrated in screen 513, the mobile terminal 100 can replace the functional view area A.App with a functional view area C.App related to the icon App.C, and replace the functional view area B.App with a functional view area F.App related to the icon App.F; thus – FIG. 5B shows in response to user touch and drag operation of icon App.C and App.F the control unit of the mobile terminal replaces (wherein the processor is further configured to execute at least one of) the functional view area A.App with a functional view area C.App related to the icon App.C and the functional view area B.App with a functional view area F.App (wherein C.App and F.App equates to display of information) related to the icon App.F (wherein C.App and F.App relating to displayed icon C.App and icon F.App equates to that points to portions) wherein icons App.C and App.F are displayed in selected positions in the search view area (corresponding to the regions indicated by the region information) indicating that they are selected applications outputting to the associated functional view areas being currently displayed (as regions where the windows of the selected plurality of applications are displayed) wherein displayed icons App.C and App.F (or display of the portions) have dark highlighted border background (wherein the dark highlighted border background equates to in a determined color) as shown in FIG. 5B).

Regarding dependent claim 7, Yook discloses the information processing apparatus according to claim 2, wherein the divisional display information includes the information indicating the list of applications specified based on references corresponding to the first region and the second region ([0035] The screen area management program can be loaded on the control unit 160 in response to activation of a particular user function, [0059] Referring to FIG. 5A…The search view area can be output in response to a given touch event occurring when a functional view area is displayed on the display unit 141, and can be removed from the display unit 141 after expiration of a preset time. The mobile terminal 100 can also divide the screen of the display unit 141 into three areas, and output a functional view area A.App, a functional view area B.App, and the search view area on the three areas, respectively. In the search view area, icons associated with the functional view area being currently displayed on the display unit 141, and icons associated with other files can be present. The icons associated with the functional view area being currently displayed can be highlighted to indicate the files being selected and output, [0062] Referring to FIG. 5B, the mobile terminal 100 can also output a functional view area when the user selects a file in the search view area.  To be more specific, as illustrated in screen 511, it is assumed that the mobile terminal 100 displays functional view areas A.App and B.App in response to selection of an icon App.A and icon App.B in the search view area; thus – the displayed divided screen three areas (wherein the divisional display information) includes the search view area displaying listing of application icons (includes information indicating the list of applications) wherein the user can select an application in the search view area to output (specified based on references) a functional view area in one of the two functional view areas (corresponding to the first region and the second region)), and the selection of the plurality of applications is based on the following operation for the information indicating the specified list of the applications ([0035] The screen area management program can be loaded on the control unit 160 in response to activation of a particular user function, [0059] Referring to FIG. 5A…The search view area can be output in response to a given touch event occurring when a functional view area is displayed on the display unit 141, and can be removed from the display unit 141 after expiration of a preset time. The mobile terminal 100 can also divide the screen of the display unit 141 into three areas, and output a functional view area A.App, a functional view area B.App, and the search view area on the three areas, respectively. In the search view area, icons associated with the functional view area being currently displayed on the display unit 141, and icons associated with other files can be present. The icons associated with the functional view area being currently displayed can be highlighted to indicate the files being selected and output, [0062] Referring to FIG. 5B, the mobile terminal 100 can also output a functional view area when the user selects a file in the search view area.  To be more specific, as illustrated in screen 511, it is assumed that the mobile terminal 100 displays functional view areas A.App and B.App in response to selection of an icon App.A and icon App.B in the search view area.  The user can select an icon App.C and move the icon App.C to the location where the functional view area A.App is displayed through touch and drag.  The user can also select an icon App.F and move the icon App.F to the location where the functional view area B.App is displayed through touch and drag,  [0063] In response to the user actions, as illustrated in screen 513, the mobile terminal 100 can replace the functional view area A.App with a functional view area C.App related to the icon App.C, and replace the functional view area B.App with a functional view area F.App related to the icon App.F; thus – functional view C.App and functional view F.App of the selected icon App.C and icon App.F (and the selection of the plurality of applications) to replace the two divided functional view A.App and function view B.App on screen 513 based on touch and drag user operation (is based on the following operation) that indicated which application icon touched and dragged from the search view area (for the information indicating the specified list of applications) outputs functional view replacing the functional view A.App and the function view B.App).

Regarding dependent claim 8,  Yook discloses the information processing apparatus according to claim 1, wherein the trigger operation further selects the plurality of applications for which the screen divisional display is to be executed ([0059] Referring to FIG. 5A…The search view area can be output in response to a given touch event occurring when a functional view area is displayed on the display unit 141, and can be removed from the display unit 141 after expiration of a preset time. The mobile terminal 100 can also divide the screen of the display unit 141 into three areas, and output a functional view area A.App, a functional view area B.App, and the search view area on the three areas, respectively. In the search view area, icons associated with the functional view area being currently displayed on the display unit 141, and icons associated with other files can be present. The icons associated with the functional view area being currently displayed can be highlighted to indicate the files being selected and output, [0062] Referring to FIG. 5B, the mobile terminal 100 can also output a functional view area when the user selects a file in the search view area.  To be more specific, as illustrated in screen 511, it is assumed that the mobile terminal 100 displays functional view areas A.App and B.App in response to selection of an icon App.A and icon App.B in the search view area; thus - in response to a given touch event occurring (wherein the trigger operation) when a functional view area is displayed on the display unit 141  control unit 160 displays three areas, two functional view areas and a search view area on display unit 141 as shown in screen 501 of FIG. 5A, wherein display of functional view areas A.App and B.App (for which the screen divisional display is to be executed) is in response to selection of an icon App.A, App.B, App.C or App.F in the search view area (further selects the plurality applications)), and the processor is further configured to control the display screen to display the windows of the plurality of applications based on both the trigger operation and the following operation ([0035] The screen area management program can be loaded on the control unit 160 in response to activation of a particular user function, [0059] Referring to FIG. 5A…The search view area can be output in response to a given touch event occurring when a functional view area is displayed on the display unit 141, and can be removed from the display unit 141 after expiration of a preset time. The mobile terminal 100 can also divide the screen of the display unit 141 into three areas, and output a functional view area A.App, a functional view area B.App, and the search view area on the three areas, respectively. In the search view area, icons associated with the functional view area being currently displayed on the display unit 141, and icons associated with other files can be present. The icons associated with the functional view area being currently displayed can be highlighted to indicate the files being selected and output, [0063] In response to the user actions, as illustrated in screen 513, the mobile terminal 100 can replace the functional view area A.App with a functional view area C.App related to the icon App.C, and replace the functional view area B.App with a functional view area F.App related to the icon App.F; thus – control unit 160 displays (and the processor is further configured to control) three areas, two functional view areas and a search view area on display unit 141 (the display screen to display), wherein the tree areas comprising functional view areas A.App and B.App displayed on screen 501 in FIG. 5A (the plurality of applications) along with the search view area are displayed in response to a given touch event occurring (based on both the trigger operation) and in response to user touch and drag actions (and the following operation) replacing displayed functional view area displayed on the display unit 141).

Regarding dependent claim 9, Yook discloses the information processing apparatus according to claim 1, wherein the divisional display information further includes information indicating a combination of the plurality of applications ([0059] Referring to FIG. 5A…The search view area can be output in response to a given touch event occurring when a functional view area is displayed on the display unit 141, and can be removed from the display unit 141 after expiration of a preset time. The mobile terminal 100 can also divide the screen of the display unit 141 into three areas, and output a functional view area A.App, a functional view area B.App, and the search view area on the three areas, respectively. In the search view area, icons associated with the functional view area being currently displayed on the display unit 141, and icons associated with other files can be present. The icons associated with the functional view area being currently displayed can be highlighted to indicate the files being selected and output, [0062] Referring to FIG. 5B, the mobile terminal 100 can also output a functional view area when the user selects a file in the search view area.  To be more specific, as illustrated in screen 511, it is assumed that the mobile terminal 100 displays functional view areas A.App and B.App in response to selection of an icon App.A and icon App.B in the search view area.  The user can select an icon App.C and move the icon App.C to the location where the functional view area A.App is displayed through touch and drag.  The user can also select an icon App.F and move the icon App.F to the location where the functional view area B.App is displayed through touch and drag, [0063] In response to the user actions, as illustrated in screen 513, the mobile terminal 100 can replace the functional view area A.App with a functional view area C.App related to the icon App.C, and replace the functional view area B.App with a functional view area F.App related to the icon App.F; thus – the search view area, of the three areas of the divided screen shown in screen 513 (wherein the divisional display information), shows a combination of icon App.C and icon App.F highlighted (further includes information indicating a combination of the plurality of applications)), and
the processor is further configured to control the display screen to display the windows of the plurality of applications corresponding to the combination based on the following operation for the information indicating the combination ([0035] The screen area management program can be loaded on the control unit 160 in response to activation of a particular user function, [0059] Referring to FIG. 5A…The search view area can be output in response to a given touch event occurring when a functional view area is displayed on the display unit 141, and can be removed from the display unit 141 after expiration of a preset time. The mobile terminal 100 can also divide the screen of the display unit 141 into three areas, and output a functional view area A.App, a functional view area B.App, and the search view area on the three areas, respectively. In the search view area, icons associated with the functional view area being currently displayed on the display unit 141, and icons associated with other files can be present. The icons associated with the functional view area being currently displayed can be highlighted to indicate the files being selected and output, [0062] Referring to FIG. 5B, the mobile terminal 100 can also output a functional view area when the user selects a file in the search view area.  To be more specific, as illustrated in screen 511, it is assumed that the mobile terminal 100 displays functional view areas A.App and B.App in response to selection of an icon App.A and icon App.B in the search view area.  The user can select an icon App.C and move the icon App.C to the location where the functional view area A.App is displayed through touch and drag.  The user can also select an icon App.F and move the icon App.F to the location where the functional view area B.App is displayed through touch and drag, [0063] In response to the user actions, as illustrated in screen 513, the mobile terminal 100 can replace the functional view area A.App with a functional view area C.App related to the icon App.C, and replace the functional view area B.App with a functional view area F.App related to the icon App.F; thus – the control unit 160 manages the screen of the display unit to display (and the processor is further configured to control the display screen to display) functional view C.App related to icon App.C replacing functional view area A.App and functional view F.App (wherein displayed functional view area C.App and functional view area F.App are construed as the windows of) related to App.F replacing functional view area B.App, wherein icon App.C and icon App.F are both highlighted in search view area (the plural applications corresponding to the combination) as shown on screen 513 of FIG. 5B in response to touch and drag operations (based on the following operation) on icon App.C and App.F that resulted in App.C and App.F to be highlighted (for the information indicating the combination)).

Regarding dependent claim 10, Yook discloses the information processing apparatus according to claim 1, wherein the processor is further configured to: control the display screen to display an overlay image associated with a corresponding application of the plurality of applications, based on detection of the following operation ([0035] The screen area management program can be loaded on the control unit 160 in response to activation of a particular user function, [0062] Referring to FIG. 5B, the mobile terminal 100 can also output a functional view area when the user selects a file in the search view area.  To be more specific, as illustrated in screen 511, it is assumed that the mobile terminal 100 displays functional view areas A.App and B.App in response to selection of an icon App.A and icon App.B in the search view area.  The user can select an icon App.C and move the icon App.C to the location where the functional view area A.App is displayed through touch and drag.  The user can also select an icon App.F and move the icon App.F to the location where the functional view area B.App is displayed through touch and drag; thus – control unit 160 with screen area management program manages the display screen to (wherein the processor is further configured to control the display screen to) detect a touch and drag operation on icon App.C (based on detection of the following operation) as shown in FIG. 5B screen 111 wherein a move of icon App.C to the location where the functional view area A.App is displayed (wherein the icon of App.C as it is displayed during the move over to the functional view area A.App is construed as display an overlay image associated with a corresponding application of the plurality of applications)); and control the display screen to display a window of the corresponding application in one of the first region or the second region based on a further operation for the displayed overlay image ([0062] Referring to FIG. 5B, the mobile terminal 100 can also output a functional view area when the user selects a file in the search view area.  To be more specific, as illustrated in screen 511, it is assumed that the mobile terminal 100 displays functional view areas A.App and B.App in response to selection of an icon App.A and icon App.B in the search view area.  The user can select an icon App.C and move the icon App.C to the location where the functional view area A.App is displayed through touch and drag.  The user can also select an icon App.F and move the icon App.F to the location where the functional view area B.App is displayed through touch and drag, [0063] In response to the user actions, as illustrated in screen 513, the mobile terminal 100 can replace the functional view area A.App with a functional view area C.App related to the icon App.C, and replace the functional view area B.App with a functional view area F.App related to the icon App.F; thus – when the touched and dragged icon App.C displayed (the displayed overlay image) has moved to the function view area A.App (based on a further operation for), a functional view area C.App related to the icon App.C replaces the display of functional view area A.App (and control the display screen to display a window of the corresponding application in one of the first region or the second region)).

Regarding dependent claim 11, Yook discloses the information processing apparatus according to claim 10, wherein the further operation for the overlay image includes a drag operation for the overlay image ([0062] Referring to FIG. 5B, the mobile terminal 100 can also output a functional view area when the user selects a file in the search view area.  To be more specific, as illustrated in screen 511, it is assumed that the mobile terminal 100 displays functional view areas A.App and B.App in response to selection of an icon App.A and icon App.B in the search view area.  The user can select an icon App.C and move the icon App.C to the location where the functional view area A.App is displayed through touch and drag.  The user can also select an icon App.F and move the icon App.F to the location where the functional view area B.App is displayed through touch and drag, [0063] In response to the user actions, as illustrated in screen 513, the mobile terminal 100 can replace the functional view area A.App with a functional view area C.App related to the icon App.C, and replace the functional view area B.App with a functional view area F.App related to the icon App.F; thus – moving icon App.C displayed to the function view area A.App (wherein the further operation for) comprises dragging icon App.C (the overlay image includes a drag operation for the overlay image)), and the processor is further configured to display the window of the corresponding application in one of the first region or the second region based on the drag operation for the overlay image ([0035] The screen area management program can be loaded on the control unit 160 in response to activation of a particular user function, [0062] Referring to FIG. 5B, the mobile terminal 100 can also output a functional view area when the user selects a file in the search view area.  To be more specific, as illustrated in screen 511, it is assumed that the mobile terminal 100 displays functional view areas A.App and B.App in response to selection of an icon App.A and icon App.B in the search view area.  The user can select an icon App.C and move the icon App.C to the location where the functional view area A.App is displayed through touch and drag.  The user can also select an icon App.F and move the icon App.F to the location where the functional view area B.App is displayed through touch and drag, [0063] In response to the user actions, as illustrated in screen 513, the mobile terminal 100 can replace the functional view area A.App with a functional view area C.App related to the icon App.C, and replace the functional view area B.App with a functional view area F.App related to the icon App.F; thus – the control unit 160 (and the processor) with the screen area management program displays the functional view area C.App (is further configured to display the window of the application) to replace the prior functional view area A.App displayed in FIG. 5B screen 511 (in one of the first region or the second region) based on touch and drag moving of (based of the drag operation for) icon App.C (the overlay image) to the functional view area A.App).

Regarding dependent claim 12, Yook discloses the information processing apparatus according to claim 11, wherein in a case where the overlay image is shifted in a determined direction of the display screen based on the drag operation for the overlay image, the processor is further configured to control the display screen to display the window of the corresponding application in one of the first region or the second region ([0035] The screen area management program can be loaded on the control unit 160 in response to activation of a particular user function, [0062] Referring to FIG. 5B, the mobile terminal 100 can also output a functional view area when the user selects a file in the search view area.  To be more specific, as illustrated in screen 511, it is assumed that the mobile terminal 100 displays functional view areas A.App and B.App in response to selection of an icon App.A and icon App.B in the search view area.  The user can select an icon App.C and move the icon App.C to the location where the functional view area A.App is displayed through touch and drag.  The user can also select an icon App.F and move the icon App.F to the location where the functional view area B.App is displayed through touch and drag, [0063] In response to the user actions, as illustrated in screen 513, the mobile terminal 100 can replace the functional view area A.App with a functional view area C.App related to the icon App.C, and replace the functional view area B.App with a functional view area F.App related to the icon App.F; thus – when displayed icon App.C is moved (wherein in a case where the overlay image is shifted) in the direction to the location where the functional view area A.App is displayed (in a determined direction of the display screen) based on the touch and drag operation on displayed icon App.C (based on the drag operation for the overlay image), the control unit 160 with the screen area management program displays functional view area C.App related to the icon App.C (the processor is further configured to control the display screen to display the window of the corresponding application) to replace the displayed functional view area A.App (in one of the first region or the second region)).

Regarding dependent claim 13, Yook discloses the information processing apparatus according to claim 10, wherein the overlay image associated with the corresponding application indicates a result of execution of a determined process through the corresponding application ([0062] Referring to FIG. 5B, the mobile terminal 100 can also output a functional view area when the user selects a file in the search view area.  To be more specific, as illustrated in screen 511, it is assumed that the mobile terminal 100 displays functional view areas A.App and B.App in response to selection of an icon App.A and icon App.B in the search view area.  The user can select an icon App.C and move the icon App.C to the location where the functional view area A.App is displayed through touch and drag.  The user can also select an icon App.F and move the icon App.F to the location where the functional view area B.App is displayed through touch and drag, [0063] In response to the user actions, as illustrated in screen 513, the mobile terminal 100 can replace the functional view area A.App with a functional view area C.App related to the icon App.C, and replace the functional view area B.App with a functional view area F.App related to the icon App.F; thus – in FIG. 5B the dragged display of application icon App.C (wherein the overlay image associated with the corresponding application) is associated with display of functional view area C.App which replaces previous functional view A.App once touch and drag of application icon App.C (of a determined process through the corresponding application) is to the location of functional view area A.App (indicates a result of execution)), and the processor is further configured to control, based on a detection of the trigger operation, the display screen to display the overlay image indicating the result of the determined process through the corresponding application ([0035] The screen area management program can be loaded on the control unit 160 in response to activation of a particular user function, [0059] Referring to FIG. 5A…The search view area can be output in response to a given touch event occurring when a functional view area is displayed on the display unit 141, and can be removed from the display unit 141 after expiration of a preset time. The mobile terminal 100 can also divide the screen of the display unit 141 into three areas, and output a functional view area A.App, a functional view area B.App, and the search view area on the three areas, respectively, [0062] Referring to FIG. 5B, the mobile terminal 100 can also output a functional view area when the user selects a file in the search view area.  To be more specific, as illustrated in screen 511, it is assumed that the mobile terminal 100 displays functional view areas A.App and B.App in response to selection of an icon App.A and icon App.B in the search view area.  The user can select an icon App.C and move the icon App.C to the location where the functional view area A.App is displayed through touch and drag.  The user can also select an icon App.F and move the icon App.F to the location where the functional view area B.App is displayed through touch and drag, [0063] In response to the user actions, as illustrated in screen 513, the mobile terminal 100 can replace the functional view area A.App with a functional view area C.App related to the icon App.C, and replace the functional view area B.App with a functional view area F.App related to the icon App.F; thus – FIG. 5A display screen divided into three areas in response to a given touch event occurring when a functional view area is displayed on the display unit 141 (based on a detection of the trigger operation) and subsequently control unit 160 with screen area management program displays (and the processor is further configured to control the display screen to display) the drag operation of application icon App.C (the overlay image) moving it over function view area A.App and replacing to display functional view area C.App when move is completed (indicating the result of the determined process through the corresponding application)).

Regarding independent Claim 20, Claim 20 is an information processing method that is substantially the same as the information processing apparatus of Claim 1.  Thus, Claim 20 is rejected for the same reason as Claim 1.  In addition, Yook discloses an information processing method ([0117] The above-described methods according to the present invention can be realized in hardware or software…executed by the computer, processor or hardware implement the processing methods (an information processing method) described herein). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Yook, as applied in the rejection of Claim 1, in view of ZHANG, US 2020/0133487 A1.

Regarding dependent claim 3, Yook teaches the information processing apparatus according to claim 2, wherein in a case where the plurality of applications is selected based on the following operation ([0062] Referring to FIG. 5B, the mobile terminal 100 can also output a functional view area when the user selects a file in the search view area.  To be more specific, as illustrated in screen 511, it is assumed that the mobile terminal 100 displays functional view areas A.App and B.App in response to selection of an icon App.A and icon App.B in the search view area.  The user can select an icon App.C and move the icon App.C to the location where the functional view area A.App is displayed through touch and drag.  The user can also select an icon App.F and move the icon App.F to the location where the functional view area B.App is displayed through touch and drag; thus – selection of App.C and App.F icons from the search view area displaying a plurality of app icons (wherein in a case where the plurality of applications is selected) is based on a touch and drag (based on the following operation)), the processor is further configured to control the display screen to display the information indicating the list of applications ([0035] The screen area management program can be loaded on the control unit 160 in response to activation of a particular user function, [0063] In response to the user actions, as illustrated in screen 513, the mobile terminal 100 can replace the functional view area A.App with a functional view area C.App related to the icon App.C, and replace the functional view area B.App with a functional view area F.App related to the icon App.F; thus -  when App.C and App.F are touched and dragged, the screen area management program of the control unit 160 displays (the processor is further configured to control) screen 513 (the display screen) in FIG. 5B showing icon App.A and icon App.B  in addition to the selected icon App.C and icon App.F in the search view area (to display the information indicating the list of applications)).
Yook does not expressly teach display the information indicating the list of applications excluding the selected plurality of applications on the display screen based on the following operation.
	However, ZHANG teaches display information indicating a list of applications excluding the selected plurality of applications on a display screen based on a selection operation ([0023] An application to be displayed on each split screen can be selected by the user. For example, a list on running applications is presented in each split screen, if a running application is selected from the list by the user, the running application selected is displayed on a split screen. Thereafter, the running application selected is removed from the list, and the new list is presented in remaining split screens; this suggests a list of running applications (display information indicating a list of applications) removes the selected running applications running on the split screen (excluding the selected plurality of application on a display screen) after the applications are selected (based on a selection operation)).
	Because Yook and ZHANG address the issue of displaying a list of applications running on split screens wherein the applications running were selected by user operation, accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of display information indicating a list of applications excluding the selected plurality of applications on a display screen based on a selection operation as suggested by ZHANG into Yook’s information processing apparatus, with a reasonable expectation of success, such that Yook’s processor is further configured to control the display screen to display the list of applications excluding the selected plurality of applications running on the split screens based on the applications being selected by the touch and drag operation to teach the processor is further configured to control the display screen to display the information indicating the list of applications excluding the selected plurality of applications on the display screen based on the following operation.  This modification would have been motivated by the desire to better user experience when a user needs open other applications when applications are displayed on split screens (ZHANG [0016]).

Regarding dependent claim 4, Yook teaches the information processing apparatus according to claim 2, wherein the processor is further configured to control the display screen to display the information indicating the list of applications ([0035] The screen area management program can be loaded on the control unit 160 in response to activation of a particular user function, [0063] In response to the user actions, as illustrated in screen 513, the mobile terminal 100 can replace the functional view area A.App with a functional view area C.App related to the icon App.C, and replace the functional view area B.App with a functional view area F.App related to the icon App.F; thus -  when App.C and App.F are touched and dragged, the screen area management program of the control unit 160 displays (wherein the processor is further configured to control) screen 513 (the display screen) in FIG. 5B showing icon App.A and icon App.B  in addition to the selected icon App.C and icon App.F in the search view area (to display the information indicating the list of applications)).
However Yook does not expressly teach the list of applications excludes applications unavailable for the screen divisional display, and to display the information indicating the list of applications excluding the applications unavailable for the screen divisional display, on the display screen, based on the trigger operation.
However, ZHANG teaches a list of applications excludes applications unavailable for screen divisional display ([0023] An application to be displayed on each split screen can be selected by the user. For example, a list on running applications is presented in each split screen, if a running application is selected from the list by the user, the running application selected is displayed on a split screen. Thereafter, the running application selected is removed from the list, and the new list is presented in remaining split screens; this suggests a list of running applications that can still be selected to be displayed for the split screen (a list of applications) with the selected running applications currently running on the split screen removed (excludes applications unavailable for screen)), and to display information indicating the list of applications excluding applications unavailable for the screen divisional display, on a display screen, based on a trigger operation ([0023] After the split mode is triggered, the interfaces of different applications can be displayed on different split screens…An application to be displayed on each split screen can be selected by the user. For example, a list on running applications is presented in each split screen, if a running application is selected from the list by the user, the running application selected is displayed on a split screen. Thereafter, the running application selected is removed from the list, and the new list is presented in remaining split screens; this suggests displaying on the screen (on the display screen) a list of applications excluding the applications already selected and thus unavailable to be selected again for split screen display (display information indicating a list of applications excluding applications unavailable for screen divisional display) once the display screen is in triggered to be in split screen mode (based on trigger operation)).
Because Yook and ZHANG address the issue of displaying a list of applications running on split screens wherein the applications running were selected by user operation, accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of a list of applications excludes applications unavailable for screen divisional display, and to display information indicating the list of applications excluding applications unavailable for the screen divisional display, on a display screen, based on a trigger operation as suggested by ZHANG into Yook’s information processing apparatus, with a reasonable expectation of success, such that Yook’s processor is further configured to control the display screen to display the list of applications excluding the selected plurality of applications running on the split screens in a triggered the split screen mode  to teach the list of applications excludes applications unavailable for the screen divisional display, and the processor is further configured to control the display screen to display the information indicating the list of applications excluding the applications unavailable for the screen divisional display, on the display screen, based on the trigger operation.  This modification would have been motivated by the desire to better user experience when a user needs open other applications when applications are displayed on split screens (ZHANG [0016]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Yook, as applied in the rejection of Claim 1, in view of KIM et al. (hereinafter KIM’378), US 2020/0012378 A1.

Regarding dependent claim 14, Yook teaches all the elements of claim 1.
Yook does not expressly teach wherein at a start of character input through an application whose window has been displayed in one of a plurality of regions in the display screen, the processor is further configured to change a size of a region different from the region where the window of the application starting the character input has been displayed to a size within a determined range.
	However, KIM’378 teaches wherein at a start of character input through an application whose window has been displayed in one of a plurality of regions in the display screen, the processor is further configured to change a size of a region different from the region where the window of the application starting the character input has been displayed to a size within a determined range (0033] In a state in which the above split view is displayed, the controller 100 displays an executed application on a corresponding split view. Further, the user may execute various operations while confirming an application displayed on the split view, [0034] At (213), when the user selects a data input window of an application in a predetermined position of the split view, the controller 100 detects that an input panel is called. Data signifying various information such as characters, numbers, figures, and/or gestures may be input through the first input unit 140 and/or the second input unit 150. Hereinafter, there is an assumption that the data are characters, [0061] Thirdly, the input panel may be displayed on a top region of the display unit 130 in the portrait mode. In this case, if the application B calls for the input panel in a state that a split view as illustrated in 451 of FIG. 4E is displayed, the controller 100 displays the input panel as being overlaid with the top region of the application A as illustrated in 453. However, when the application A calls for the input panel in a state that a split view as illustrated in 461 of FIG. 4F is displayed, the controller 100 downs the applications A and B as illustrated in 463 by the size of the input panel, and displays the input panel at a corresponding position. In cases of FIGS. 4E and 4F, some of display regions of the application in which the display region is changed are viewed; this suggests when a user selects an input window for character input (wherein at a start of character input) through an application B displayed in a bottom region of a split view (through an application whose window has been displayed in one of a plurality of regions in the display screen) as shown in 451 of FIG. 4E, controller 100 changes the display size of the top region of the split view (the processor is further configured to change a size of a region) different from the bottom region containing display of application B where the user initiated the data input window selection for character input (different from the region where the window of the application starting the character input has been displayed) such that the displayable area of region associated with application A is changed to accommodate the size of the input panel SIP (because display region associated with application A has been decreased by the size of the input panel this suggests to a size within a determined range) as illustrated in 453 of FIG. 4E). 
	Because Yook and KIM’378 address the same issue of managing divided screen display of applications based on detected user inputs, accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of wherein at a start of character input through an application whose window has been displayed in one of a plurality of regions in the display screen, the processor is further configured to change a size of a region different from the region where the window of the application starting the character input has been displayed to a size within a determined range, as suggested by KIM’378, to modify Yook’s apparatus, with a reasonable expectation of success, such that upon user selection of a input window for character input within an application displayed within a corresponding functional view area of the application, the control unit can decrease the size of the visible area of a different functional view area from the functional view area containing the application that the user selected an input window for character input such that the display region size of the different functional view area is decreased by the size of the input panel.  This modification would have been motivated by the desire to provide an apparatus with the capability of displaying an input panel while ensuring a display region of an application on a split view in a portable device displaying a plurality of applications on a split view (KIM’378 [0006]). 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Yook, as applied in the rejection of Claim 1, in view of Carrico, US 9,830,863 B1.

Regarding dependent claim 15, Yook teaches all the elements of claim 1.
Yook does not expressly teach wherein the processor is further configured to:
display, with brightness determined based on detected luminance, a window of a first application corresponding to one of a plurality of regions of the display screen; and
display, with brightness within a determined range, the window of a second application corresponding to a region different from the region where the window is displayed with the determined brightness.
However, Carrio teaches wherein the processor is further configured to: display, with brightness determined based on detected luminance, a window of a first application corresponding to one of a plurality of regions of the display screen; and display, with brightness within a determined range, the window of a second application corresponding to a region different from the region where the window is displayed with the determined brightness (3:1-7 Referring to FIG. 1, an illustration depicting an exemplary view 100 is shown. The exemplary view 100 may include regions of light and dark areas that may benefit from localized brightness control for enhanced readability. More specifically, the exemplary view 100 may include an aircraft condition report window 102 and an airport map window 104, 3:33-46 It is contemplated that the brightness levels of the various windows (e.g., windows 102 and 104) set by the user may be maintained automatically. For example, suppose that the user have set the brightness level of the airport map window 104 to be a certain percentage (or units) lower than the rest of the exemplary view 100, and further suppose that the ambient light condition has changed and the brightness of the entire exemplary view 100 should be increased. In such situations, the brightness level settings of the various windows set by the user may be maintained automatically, and as a result, the brightness level of the airport map window 104 may be kept at the same percentage (or units) lower than the rest of the exemplary view 100 after the overall brightness increase, 5: 66-6:1 In some embodiments one or more light sensors 506 may be utilized to sense ambient light conditions and provide the information to a processor 504, 6:15-32 As previously described, ambient light conditions received from the light sensor(s) 506 and user preferences received from the control interface 508 may be utilized by the processor 504 to control the brightness level of the display panel 502. In addition, the processor 504 may be configured to support one or more selective brightness control techniques described above. More specifically, the processor 504 may use the ambient light conditions and user preferences for control of the overall display brightness, and use context information from the currently displayed content to determine an additional level of brightness adjustment (e.g., increasing or decreasing from the overall level) for specific pixels or groups of pixels of the display panel 502. As illustrated in the various examples described above, the specific pixels or pixel groups where brightness level(s) may be adjusted may include application windows, user-defined display areas, as well as graphical user interface (GUI) elements; this suggests that an application generates window 102 and window 104 in a view 100 wherein processor 504 displays window 102 of an aircraft condition report (wherein the processor is further configured to displays a window of a first application) displayed on the left region of view 100 on the display screen (corresponding to one of a plurality of regions of the display screen) in FIG. 1 with brightness level that is automatically maintained based on detected ambient light condition (with brightness determined based on detected luminance) and displays window 104 of an airport map application (and display the window of a second application), displayed on the right region of view 100 on the display screen (corresponding to a region different from the region where the window is displayed with the brightness determined on the basis of the detected luminance) in FIG. 1 wherein window 104 of view 100 is kept at the same percentage lower (with brightness within a determined range) than the rest of view 100 after overall brightness is adjusted).
Because Yook and Carrio address the same issue of displaying various windows within a display screen, accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of wherein the processor is further configured to: display, with brightness determined based on detected luminance, a window of a first application corresponding to one of a plurality of regions of the display screen; and display, with brightness within a determined range, the window of a second application corresponding to a region different from the region where the window is displayed with the determined brightness, as suggested by Carrio, to modify Yook’s apparatus, with a reasonable expectation of success, such that the control unit automatically adjusts the brightness level of a functional view area of an application within the split view display based on the detected ambient light and displays the different functional view area of an application within the split view display with a brightness level at a percentage lower.  This modification would have been motivated by the desire to automatically maintain the brightness levels of the various windows set by the user upon detected change of ambient light condition (Carrio 3:33-40). 

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Yook, as applied in the rejection of Claim 1, in view of XUE, US 2017/0293421 A1.

Regarding dependent claim 16, Yook teaches all the elements of claim 1.
Yook does not expressly teach wherein, in a case of detection of an operation that indicates a screen division line corresponding to a boundary between the first region and the second region of the display screen, the processor is further configured to determine the first region and the second region of the display screen while designating the screen division line as the boundary.
	However, Xue teaches wherein, in a case of detection of an operation that indicates a screen division line corresponding to a boundary between the first region and the second region of the display screen, the processor is further configured to determine the first region and the second region of the display screen while designating the screen division line as the boundary ([0059] the present exemplary embodiment provides an application screen-splitting apparatus, which includes…a control module arranged to control contents to be respectively displayed to be output on different screen splitting areas, [0109] Obviously, those skilled in the art shall understand that all of the above-mentioned modules or steps in the embodiments of the present disclosure may be implemented by using a general calculation apparatus, may be centralized on a single calculation apparatus or may be distributed on a network composed of a plurality of calculation apparatuses. In an exemplary embodiment, they may be implemented by using executable program codes of the calculation apparatuses. Thus, they may be stored in a storage apparatus and executed by the calculation apparatuses, or they are manufactured into each integrated circuit module respectively, or multiple modules or steps therein are manufactured into a single integrated circuit module. Thus, the present disclosure is not limited to a combination of any specific hardware and software, [0088] FIG. 7 is a schematic diagram of a splitting gesture according to an exemplary embodiment of the present disclosure. As shown in FIG. 7, S701 to S704 are used for describing a starting/stopping range of a splitting gesture, 50 pixels being a unit herein. Blue partitions formed in S701 to S704 are a screen edge. As long as the starting position of the splitting gesture falls into this area, it represents that the gesture is the splitting gesture. These gestures such as A201 to A206 may be operated from left to right, from right to left, from up to down, from down to up or along diagonal lines for splitting, [0090] The screen division of split areas may be arranged according to the percentage of splitting of the screen in accordance with a gesture trail. For example, the pixel coordinates of starting and stopping points of a gesture A201 are (10, 540), (710, 540), and requirements of a splitting gesture are met. According to the definition, the splitting gesture may split the screen into an upper part and a lower part. According to the two coordinate values, the coordinates of starting and stopping points may be simplified into (0, 540), (720, 540). That is, the splitting gesture starts from a very edge of the screen. A standard rectangular area may be formed together with a left upper corner (0, 0) and right upper corner (720, 0) of the screen. The area of the rectangular area is calculated and the percentage of splitting of the screen can be obtained as: (720−0)*(540−0)/(720*1280)=42.2% 40%. Therefore, the screen is split into a rectangular area by means of the gesture A201, an upper part occupying 40% of the area, and a lower part occupying 60% of the area. A screen-splitting result is that 40% of the screen forms an upper application display range and 60% of the screen forms a lower application display range; this suggests that in the case of detecting a horizontal line gesture across the screen (wherein in a case of detection of an operation) as shown in FIG. 7 gesture A201 meets requirements of a splitting gesture wherein the screen division of split areas are arranged according to the percentage of splitting the screen in accordance with a gesture trail wherein the screen is split into a rectangular area by means of the horizontal line gesture A201 (that indicates a screen division line corresponding to a boundary between) with an upper part occupying 40% of the area (the first region) and a lower part occupying 60% of the area (and the second region of the display screen) wherein because the control module arranges to control the display output on different splitting areas this suggests that the control module calculates (the processor is further configured to determine) the percentage of upper rectangular area (the first region) and the percentage of the lower rectangular area (and the second region) for splitting of the screen (of the display screen) using the coordinates of the starting and stopping points of gesture A201 (while designating the screen division line as the boundary)).  
	Because Yook and Xue address the same issue of managing divided screen display of applications based on detected user inputs, accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of wherein, in a case of detection of an operation that indicates a screen division line corresponding to a boundary between the first region and the second region of the display screen, the processor is further configured to determine the first region and the second region of the display screen while designating the screen division line as the boundary, as suggested by Xue, to modify Yook’s apparatus, with a reasonable expectation of success, such that a detection of a user line gesture can be used to set the percentage of area allocated between two regions of divided functional view areas.  This modification would have been motivated by the desire to further solve the problem of inconvenient splitting and displaying of multiple applications in the existing multi-task operating system on the same screen (Xue [0058]). 

Regarding dependent claim 17, Yook teaches the information processing apparatus according to claim 1, wherein the processor is further configured to: display the windows of the plurality of applications in at least the first region and the second region ([0035] The screen area management program can be loaded on the control unit 160 in response to activation of a particular user function, [0059] Referring to FIG. 5A…The search view area can be output in response to a given touch event occurring when a functional view area is displayed on the display unit 141, and can be removed from the display unit 141 after expiration of a preset time, [0063] In response to the user actions, as illustrated in screen 513, the mobile terminal 100 can replace the functional view area A.App with a functional view area C.App related to the icon App.C, and replace the functional view area B.App with a functional view area F.App related to the icon App.F; this suggests that the control unit 160 with the screen area management program displays (wherein the processor is further configured to display) of the three areas in FIG. 5B screen 513 comprising a functional view area C.App related to the selected application icon App.C, functional view area F.App related to the selected application icon App.F (wherein the functional view area C.App and functional view area F.App are construed as the windows of the plurality of applications in at least the first region and the second region)).
Yook does not expressly teach wherein the processor is further configured to: start, based on the following operation, an application included in the plurality of applications and not originally started.
However, Xue teaches wherein a processor is further configured to start, based on a following operation, an application included in a plurality of applications and not originally started ([0109] Obviously, those skilled in the art shall understand that all of the above-mentioned modules or steps in the embodiments of the present disclosure may be implemented by using a general calculation apparatus, may be centralized on a single calculation apparatus or may be distributed on a network composed of a plurality of calculation apparatuses. In an exemplary embodiment, they may be implemented by using executable program codes of the calculation apparatuses. Thus, they may be stored in a storage apparatus and executed by the calculation apparatuses, or they are manufactured into each integrated circuit module respectively, or multiple modules or steps therein are manufactured into a single integrated circuit module. Thus, the present disclosure is not limited to a combination of any specific hardware and software, [0047] a non-started application program may be started and displayed on split screens in a mode of circling an application program icon or shortcut or in a mode of sliding over the application program icon or shortcut via a gesture. Under a condition that there are multiple application programs over which the gesture slides, it may be determined to start and display one of the application programs on split screens through further confirmation, [0055] In an exemplary embodiment, the display module 26 is further arranged to…and start one application program in application programs through which the non-closed-loop gesture passes, and display the application program interface…via the multiple display areas, [0070] Further, the starting gesture may be used together with the splitting gesture...When the starting gesture and the splitting gesture are used together, the starting gesture is started when the splitting gesture is ended; thus – a display module executed by a central calculation apparatus is configured to (wherein a processor is further configured to) start a non-started (and not originally started) application program of multiple application programs (start an application included in a plurality of applications) over which a starting gesture slides wherein the starting gesture is started (wherein starting a starting gesture when a splitting gesture is ended suggests based on a following operation) when a splitting gesture is ended).
Because Yook and Xue address the same issue of managing divided screen display of applications based on detected user inputs, accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of wherein a processor is further configured to start, based on a following operation, an application included in a plurality of applications and not originally started, as suggested by Xue, to modify Yook’s apparatus, with a reasonable expectation of success, such that Yook’s control unit 160 is further configured to start a non-started application program of the multiple programs selected by the touch and drag operation wherein the selected application are then displayed in the respective functional view areas while the search view area is removed after expiration of a preset amount of time to teach wherein the processor is further configured to: start, based on the following operation, an application included in the plurality of applications and not originally started; and display the windows of the plurality of applications in at least the first region and the second region.  This modification would have been motivated by the desire to further solve the problem of inconvenient splitting and displaying of multiple applications in the existing multi-task operating system on the same screen (Xue [0058]).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Yook, as applied in the rejection of Claim 1, in view of KIM et al. (hereinafter KIM’831), US 2014/0089831 A1.

Regarding dependent claim 18, Yook teaches all the elements of claim 1.
Yook does not expressly teach wherein the processor is further configured to:
control the display screen to display single display information associated with screen display of a window of a single application on the display screen, wherein the display of the single display information is based on a second operation different from the trigger operation corresponding to a first operation; and 
control the display screen to display the window of the single application on the display screen based on a second following operation for the single display information, and
the second following operation is for the selection of selecting the single application for which single screen display is to be executed.
	However, However, KIM’831 teaches wherein the processor is further configured to: control the display screen to display single display information associated with screen display of a window of a single application on the display screen, wherein the display of the single display information is based on a second operation different from the trigger operation corresponding to a first operation, and control the display screen to display the window of the single application on the display screen based on a second following operation for the single display information, and the second following operation is for the selection of the single application for which single screen display is to be executed ([0050] Therefore, when performing a pinch close operation as shown in 511 of FIG. 5A, the first input unit 140 detects the pinch close operation and outputs to the controller 100, and the controller 100 detects this in step 411, and displays a plurality of Apps 513 on the display unit 130 in step (413. Here, the plurality of apps 513 of FIG. 5A being displayed may be currently running applications, recent applications, or an entire app (for example, an application displaying on a home screen). When the user selects a specific App while the collected apps are displayed as above, the controller 100 displays the selected apps on the display unit 130 in the split view 515 in step 415. Thereafter, the apps being displaying in the split view as above may be displayed as the main screen and the sub screen 517 according to the user's selection, [0055] FIG. 6 is a flowchart illustrating a procedure of changing a screen according to a screen change request according to an exemplary embodiment of the present disclosure, FIGS. 7A through 7C area diagrams illustrating procedures of controlling a main screen of an app which is selected with a size set according to an exemplary embodiment of the present disclosure, and FIGS. 8A through 8D are diagrams illustrating procedures of variably setting a size of a main of a selected app according to an exemplary embodiment of the present disclosure, [0057] FIG. 7A is a diagram illustrating an example of a single app displayed on two split views. In FIG. 7A, the area where 711 and an app are displayed is configured as an E area (empty area) and an A area where an app is displayed, and when a double tap is generated at the A area, the controller 100 displays the E area where the app is displayed as the main screen of the A app as illustrated in 713 of FIG. 7A in step 617; this suggests as illustrated in 711 of FIG. 7A that a controller 100 displays (wherein the processor is further configured to control) a single app A App on a split view screen of the display unit (the display screen to display single display information associated with screen display of a window of a single application on the display screen, wherein the display of the single display information) based on a user selection of the specific A App (is based on a second operation)  while collected plurality of apps 513 are displayed in FIG. 5A which is different from a pinch close operation (different from the trigger operation) as shown in 511 of FIG. 5A that triggers display in a split view (corresponding to a first operation) the user selected specific A App is the output by controller 100 as the main screen covering the two split view (and control the display screen to display the window of the single application on the display screen) as suggested in 713 of FIG. 7A after user double taps (based on a second following operation) on the selected A App displayed in area A of the two split view (for the single display information) wherein the user double tap on the selected A App (and the second following operation is for a selection the single application) as illustrated in 711 of FIG. 7A to display the main screen covering empty area E so that A App is displayed as the single window within the display unit (for which single screen display is to be executed) as suggested in 713 of FIG. 7A).
	Because Yook and KIM’831 address the same issue of managing display of applications in split screen views responsive to user input, accordingly, it would have been obvious to one of ordinary skill in the art it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of wherein the processor is further configured to: control the display screen to display single display information associated with screen display of a window of a single application on the display screen, wherein the display of the single display information is based on a second operation different from the trigger operation corresponding to a first operation, and control the display screen to display the window of the single application on the display screen based on a second following operation for the single display information, and the second following operation is for the selection of the single application for which single screen display is to be executed, as suggested by KIM’831, to modify Yook’s apparatus, with a reasonable expectation of success, such upon the triggering operation that displays applications to choose from a user can select one application to be applied to the split screen wherein a subsequent user input on the selected application would fill the split screen such that the selected application is displayed as a single window on the display screen.  This modification would have been motivated by the desire to further address the need for controlling a display area of a split application to display a plurality of applications as a split view in a portable device (KIM’831 [0007]).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Yook.

Regarding dependent claim 19, Yook teaches all the elements of claim 1.
Yook does not expressly disclose wherein the processor is further configured to control the display screen to display, based on the trigger operation and the following operation performed in a region for which the screen divisional display has been executed on the display screen, the windows of the plurality of applications in the region for which the screen divisional display has been executed on the display screen.
However, Yooks embodiments suggest wherein the processor is further configured to control the display screen to display, based on the trigger operation and the following operation performed in a region for which the screen divisional display has been executed on the display screen, the windows of the plurality of applications in the region for which the screen divisional display has been executed on the display screen ([0035] The screen area management program can be loaded on the control unit 160 in response to activation of a particular user function, [0059] Referring to FIG. 5A…The search view area can be output in response to a given touch event occurring when a functional view area is displayed on the display unit 141, and can be removed from the display unit 141 after expiration of a preset time. The mobile terminal 100 can also divide the screen of the display unit 141 into three areas, and output a functional view area A.App, a functional view area B.App, and the search view area on the three areas, respectively, [0063] In response to the user actions, as illustrated in screen 513, the mobile terminal 100 can replace the functional view area A.App with a functional view area C.App related to the icon App.C, and replace the functional view area B.App with a functional view area F.App related to the icon App.F; this suggests that the screen area management program loaded by control unit 160 controls the screen to display (wherein the processor is further configured to control the display screen to display) a change from the three areas in FIG. 5B screen 513 comprising a functional view area C.App, functional view area F.App, and the search view area in response to a given touch event (based on the trigger operation) and displaying the functional view area C.App and functional view F.App after the user touch and drag actions have occurred on the three areas of the display unit (and the following operation performed in a region for which the screen divisional display has been executed on the display screen) to a two area display with a functional view area C.App and functional view area F.App (the windows of the plurality of applications) remaining after expiration of a preset time by removal of the search view area from the three area display (in the region for which the screen divisional display has been executed on the display screen)). 
Because Yook’s embodiments suggests removal of search view area after expiration of a preset time and that the search view area can be displayed as part of a three display area display, accordingly, it would have been obvious to one of ordinary skill in the art to incorporate the techniques of removing the search view area after expiration of a preset time to the state of the three displayed areas after user actions comprising the two functional view areas and a search view area, with a reasonable expectation of success, to yield predictable results of a display screen displaying just the two functional view areas after the removal of the search view area triggered after expiration of a preset time upon completion of user actions to teach wherein the processor is further configured to control the display screen to display, based on the trigger operation and the following operation performed in a region for which the screen divisional display has been executed on the display screen, the windows of the plurality of applications in the region for which the screen divisional display has been executed on the display screen.  This modification would have been motivated by the desire to further address the need for a method that enables a mobile terminal to effectively operate a large screen for user convenience (Yook [0005]).  

Response to Arguments
	Applicant’s amendments to the title are persuasive thus the objection to the title set forth in the Office Action dated 5/13/2022 is hereby withdrawn.
	
Applicant’s amendments to claims 1, 10-15 and 17-19 and remarks on page 12 overcomes the claim objects set forth in the Office Action dated 5/13/2022 and thus said claim objections are hereby withdrawn.

Applicant’s amendments to claim 1 and remarks on page 13 are persuasive and claim 1 does not need to be interpreted under 35 U.S.C. 112(f).

Applicant’s remarks filed 8/12/2022 on pages 13-15 traversing the 35 U.S.C. 102 rejection for claims 1 and 20 have been fully considered but they are not persuasive.  Applicant argues that Yook does not expressly or inherently describe “control the display screen to display the windows of the plurality of applications by division of the into at least a first region and a second region, wherein the division of the display screen and a selection of the plurality of applications are based on a following operation on the displayed divisional display information” as recited in amended claim 1 and similarly in amended claim 20 because Yook FIG. 5B and [0062]-[0063] describe functional view areas A.App and B.App are displayed in a divided manner prior to the touch drag operation to be replaced by functional view areas C.App and F.App respectively in response to the touch and drag action on icons App.C and App.F and thus cannot read on “the division of the display screen is based on the user’s touch and drag operation.  Thus, the 35 U.S.C. 102 rejection of claims 1 and 20 should be withdrawn.
Examiner respectfully disagrees with Applicant’s arguments.
Claims 1 and 20 only require “wherein the division of the display screen and a selection of the plurality of applications are based on a following operation on the displayed divisional display information”.  Yook’s touch and drag operation of App.C and App.F (FIG. 5B [0062]-[0063]), construed as a following operation, is clearly the basis for BOTH touch selecting App.C and App.F, considered to disclose “a selection of the plurality of applications”, and dragging to result in functional view areas C.App and F.App being displayed in two separate functional view areas, considered to disclose “the division of the display screen”.  The “division of the display screen…based on a following operation on the display divisional display information” does not need to be narrowly interpreted as dividing a screen that that was not previously divided, rather the BRI of this limitation is understood by one of ordinary skill in the art to include an operation that results in a display maintaining separate view areas.  Examiner notes that this interpretation is consistent with the Applicant’s disclosure FIG. 3B and [0047] that describes a selection of an application while the display screen is already split into two regions resulting in the selected app appearing in one of the split region. Further, Yook disclosed that a screen area management program can be loaded on a control unit to control dividing screen of the display unit into plurality of divided screen areas and outputting functional view areas related to active user functions to the individual screen areas ([0035], [0037]) and is considered to disclose “control the display screen to display the windows of the plurality of applications by division of the display screen into at least a first region and a second region”.  Thus, Yook is considered to anticipate the claimed “control the display screen to display the windows of the plurality of applications by division of the into at least a first region and a second region, wherein the division of the display screen and a selection of the plurality of applications are based on a following operation on the displayed divisional display information” as recited in amended claim 1 and similarly in amended claim 20.  Consequently, the 35 U.S.C. 102 rejections of claims 1 and 20 are maintained and detailed in the rejection section above.

Applicant’s remarks filed 8/12/2022 on pages 15-16 traversing the 35 U.S.C. 102 rejection for dependent claims 3-4 has been fully considered but are moot in light of the new grounds of rejections under 35 U.S.C. 103 as unpatentable over Yook in view of ZHANG as further detailed in the rejection section above.  

Applicant’s remarks filed 8/12/2022 on page 16 traversing the 35 U.S.C. 102 rejections of dependent claims 2 and 5-13 and on pages 16-18 traversing the 35 U.S.C. 103 rejections of dependent claims 14-19 assert that because these claims depend on the subject matter of amended claim 1 that is not anticipated by Yook, said claims are patentable at least on the dependence on amended independent claim 1.  
Examiner respectfully disagrees with Applicant’s arguments.  
Because Yook does anticipate amended claim 1, the rejections for dependent claims 2 and 5-19 are maintained and further detailed in the rejection section above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUANG FU CHEN whose telephone number is (571)272-1393.  The examiner can normally be reached on M-F 9:00-5:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on (571) 272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KC/Examiner, Art Unit 2143    

                                                                                                                                          /JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143